DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed September 29, 2021.

Status of Claims
1.	Claims 16-32 are pending and currently under consideration for patentability.
	Claims 46, 48-49, 51 and 53 remain withdrawn.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on September 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With regard to applicant’s argument that the most recent Office action has not established that Begin in view of Karpowicz discloses the new limitations of amended claim 16 in combination with other limitations, examiner agrees.  However, the claim amendments necessitated further search, and consideration which resulted in a new grounds of rejection over Begin in view of Toth (US PGPUB 2017/0065751; provided by applicant in IDS filed 9/29/2021).  Toth discloses a wound exudate monitor accessory (abstract), wherein an apparatus (wound exudate system; Fig. 1A) for applying negative pressure to a wound (3) is provided, comprising a negative pressure source (wound therapy device (NPWT), 9B) configured to provide negative pressure, via a fluid flow path (within wound drain, 89), to a dressing; one or more pressure sensors (20) configured 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 16-22, 24-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Begin (WO 2014/151930 A1) in view of Toth (US PGPUB 2017/0065751).

5.	With regard to claim 16, Begin discloses an apparatus (negative or reduced pressure wound treatment system 100) for applying negative pressure to a wound, (Fig. 1, [0058], [0062] lines 1-6) comprising: a negative pressure source (pump, 150) configured to provide negative pressure, via a fluid flow path (conduit, 140), to a dressing (wound cover, 120 and filler, 130) placed over a wound (Fig. 1, [0062] lines 1-6); one or more pressure sensors (sensor 280, 282, 284) configured to monitor a pressure in the fluid flow path ([0058] lines 1-4, [0082] lines 4-15); and a controller (control PCB, 264) programmed to ([0058] lines 1-4, [0082] lines 4- 13): determine a change in fluid properties in the fluid flow path, such as high, low and normal flow to determine leaks and blockages ([0082] lines 4-13); detect presence of blockages, understood by one of ordinary skill in the art to be caused by fluids and exudates (0157 lines 1-3) such as blood, in the fluid flow path based on the pressure monitored by the one or more pressure sensors (280, 282, 284; [0058] lines 1-4, [0082] lines 4-15) and an activity level of the negative pressure source (150), such as pump speed, pump pulses, etc. ([0058] lines 4-8, [0082] lines 4-13, [0149-0150]), and provide an indication of conditions such as blockages in the fluid flow path ([0059], [0071] lines 6-10).

	However, Toth discloses a wound exudate monitor accessory (abstract), wherein an apparatus (wound exudate system; Fig. 1A) for applying negative pressure to a wound (3) is provided, comprising a negative pressure source (wound therapy device (NPWT), 9B) configured to provide negative pressure, via a fluid flow path (within wound drain, 89), to a dressing; one or more pressure sensors (20) configured to monitor a pressure in the fluid flow path (at regions 91 and 92; Fig. 15A); and a controller (processor, 16) programmed to: determine a viscosity of a fluid in the fluid flow path (89) based on the pressure monitored by the one or more pressure sensors (20; [0134]); detect the presence of blood in the fluid flow path (89) based on the viscosity of the fluid ([0048]; [0095]), the pressure monitored by the one or more pressure sensors (20; [0134]); and provide an indication (via output display, 19) that blood is present in the fluid flow path (89; [0124]).  
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the programmable controller disclosed by Begin to use the pressure sensor data to detect the presence of blood in the fluid flow path based on viscosity, similar to that disclosed by Toth, in order to sufficiently monitor and assess physiological parameters of wound exudate being removed from a wound during negative pressure wound therapy, while also providing a signal to the user/practitioner based on the assessment - allowing for user/practitioner to be aware of anomalous or adverse events during therapy, including but not limited to the presence of blood in the fluid flow path, as suggested by Toth in paragraphs [0005], [0048], [0124] and  [0136].

6.	With regard to claim 17, Begin discloses that the negative pressure source comprises a pump (150; or vacuum pump, 266; Fig. 2E) operated by an actuator (power supply, 268; Fig. 2E), and wherein 

7.	With regard to claim 18, Begin discloses that the controller (264) is further programmed to: compute a first indicator associated, via pressure sensors, with change in the pressure over a time duration ([0157] lines 1-6) and a second indicator associated with change in the activity level, such as pump speed, over the time duration ([0150]); and detect presence of blockages, or blood (as modified by Toth in claim 16 above), based on the first and second indicators ([0150], [0157] lines 1-3).
Additionally, Toth discloses various processing techniques for performing sensor data analysis ([0111-0112]).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the sensor data disclosed by Begin in view of Toth is processed and analyzed by the controller, in order to analyze and obtain an assessment of the wound exudate and provide a treatment guideline based on the assessment, as suggested by Toth in paragraph [0006].

8.	With regard to claim 19, Begin discloses that at least one of the first or second indicators comprises a statistical indicator ([0082] lines 4-10, [0150-0151]), as both the pressure and the activity level (averaged, combined) of are measured over time in a time series analysis with processing techniques.
Additionally, Toth discloses various processing techniques for performing sensor data analysis ([0111-0112]).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the sensor data disclosed by Begin in view of Toth is processed and analyzed by the controller, in order to analyze and obtain an 

9.	With regard to claims 20-22, Begin discloses that the controller (264) is further programmed to perform a time series analysis to determine if at least one of the first or second indicators deviates from a threshold and based on the determination of deviation detect presence of blockage, or blood ([0150-0154]); that the time series analysis comprises determination of a cumulative sum of at least one of the first or second indicators (tachometer readings, for monitoring speed of the vacuum pump read periodically over a time duration, can be combined and averaged; [0151]); and that the cumulative sum of at least one of the first or second indicators comprises a sliding causal cumulative sum (the tachometer readings, for monitoring speed of the vacuum pump read periodically, for example every 100 msec, can be combined and averaged for a continuous time duration, such as 32 seconds; [0151-0154]).
Additionally, Toth discloses various processing techniques for performing sensor data analysis ([0111-0112]).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the sensor data disclosed by Begin in view of Toth is processed and analyzed by the controller, in order to analyze and obtain an assessment of the wound exudate and provide a treatment guideline based on the assessment, as suggested by Toth in paragraph [0006].

10.	With regard to claim 24, Begin discloses that the indication of a blockage comprises one or more of: activation of an alarm, release of negative pressure in the fluid flow path, decrease of a target negative pressure provided by the negative pressure source, or deactivation of the negative pressure source ([0059], [0111], [0157] lines 1-6).
	However, Begin fails to explicitly disclose that the indication is that blood is present in the fluid flow path.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the programmable controller disclosed by Begin to use the pressure sensor data to detect the presence of blood in the fluid flow path based on viscosity, similar to that disclosed by Toth, in order to sufficiently monitor and assess physiological parameters of wound exudate being removed from a wound during negative pressure wound therapy, while also providing a signal to the user/practitioner based on the assessment - allowing for user/practitioner to be aware of anomalous or adverse events during therapy, including but not limited to the presence of blood in the fluid flow path, as suggested by Toth in paragraphs [0005], [0048], [0124] and  [0136].

11.	With regard to claim 25, Begin discloses that the controller (264) is further programmed to detect and provide indication of one or more of: presence of water in the fluid flow path, presence of exudate in the fluid flow path, presence of gas leak in the fluid flow path, or change in the pressure in the fluid flow path ([0058], [0071] lines 6-10, [0149], [0157] lines 1-6).

12.	With regard to claims 26-27 and 32, Begin discloses that the controller (264) is further programmed to: compute a plurality of indicators associated with change in the pressure over a time duration ([0157] lines 1-6) and change in the activity level (pump speed; [0150]), over the time duration; and detect and provide an indication of one or more of presence of water in the fluid flow path, presence of exudate in the fluid flow path, presence of gas leak in the fluid flow path, or change in the pressure in the fluid flow path based on the plurality of indicators ([0058], [00149- 0150], [0157] lines 1-3); that at least some of the plurality of indicators comprise a statistical indicator ([0082] lines 4-10, [0150-0151]; as both the pressure and the activity level (averaged, combined) of the pump device are measured over time in a time series analysis with processing techniques); and that determines a malfunction of the one or 
Additionally, Toth discloses various processing techniques for performing sensor data analysis ([0111-0112]).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the sensor data disclosed by Begin in view of Toth is processed and analyzed by the controller, in order to analyze and obtain an assessment of the wound exudate and provide a treatment guideline based on the assessment, as suggested by Toth in paragraph [0006].

13.	With regard to claims 28-30, Begin discloses that the controller (264) is further programmed to perform a time series analysis to determine if at least some of the plurality of indicators deviate from one or more thresholds and based on the determination of deviation detect one or more of presence of water in the fluid flow path, presence of exudate in the fluid flow path, presence of gas leak in the fluid flow path, or change in negative pressure in the fluid flow path ([0150-0154]); that the time series analysis comprises determination of a cumulative sum of at least one some of the plurality of indicators (tachometer readings, for monitoring speed of the vacuum pump read periodically over a time duration, can be combined and averaged; [0151]); and that the cumulative sum of at least one some of the plurality of indicators comprises a sliding causal cumulative sum (tachometer readings, for monitoring speed of the vacuum pump read periodically, for example every 100 msec, and can be combined and averaged for a continuous time duration, such as 32 seconds; [0151-0154]).
Additionally, Toth discloses various processing techniques for performing sensor data analysis ([0111-0112]).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the sensor data disclosed by Begin in view of Toth is processed and analyzed by the controller, in order to analyze and obtain an .

Allowable Subject Matter
14.	Claims 23 and 31 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Please refer to section 7 of the Office action dated July 2, 2021 for Examiner’s statement of reasons for the indication of allowable subject matter.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781